The allowed claims are 2,4,5,6,8,9-11,18-21,28-31,33

The reason for allowance is as follows:

 The claims are patent eligible for providing additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they add significantly more (also known as an “inventive concept”) to the exception, wherein the transaction data comprises information of a financial instrument being used for the transaction; determining that the financial instrument has an account restriction that prevents the financial instrument from being used in the transaction; causing a mobile device of the user to launch an application based on a first electronic communication transmitted to the mobile device, wherein the application is enabled to communicate with the financial instrument via one or more short-range wireless communications; receiving a second electronic communication from the application of the mobile device, wherein the second electronic communication comprises card information captured from the financial instrument by the application via the one or more short-range wireless communications, wherein the one or more short-range wireless communications comprise at least one of a near field communication (NFC) or a radio frequency communication; determining, based on the second electronic communication, that the user is in possession of the financial instrument; and removing the account restriction based on the determining that the user is in  possession of the financial instrument.

 The closest prior cited in the IDS fail to teach in combination the first communication that initiates and launches an app on a mobile device and where the app can instruct the card user to move the card proximate the mobile device to facilitate identification of the card by the mobile device where the app is initiated automatically in response to the card being declined as set forth in the claims and read in view of the specification.


  
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0160. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698